Citation Nr: 1009571	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include a separate 10 percent rating for each ear. 



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 February 
1987.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned the 
maximum rating allowable by law.   


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, DC 6260 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United 
States Court of Appeals for Veterans Claims held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit who concluded that the United States Court of 
Appeals for Veterans Claims erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a Veteran to 
a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.     

The Veteran's service-connected tinnitus has been assigned 
the maximum 10 percent schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award increased compensation 
for tinnitus, the Veteran's appeal with respect to this issue 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal as in the instant case where the law, and 
not the underlying facts or development of the facts, are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). 


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include a separate 10 percent rating for each ear, is 
denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


